Case: 13-14041    Date Filed: 10/07/2014   Page: 1 of 11


                                                                       [PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                           Nos. 13-14041; 13-15639
                           Non-Argument Calendar
                         ________________________

                          Agency No. A074-169-665



MILOSLAVA BUTALOVA,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petitions for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________

Before HULL, MARCUS, and FAY, Circuit Judges.

PER CURIAM:

      Miloslava Butalova seeks review of an order of the Bureau of Immigration

Appeals (“BIA”), denying her motion to reopen removal proceedings. She also
              Case: 13-14041    Date Filed: 10/07/2014    Page: 2 of 11


petitions for review of the BIA’s order denying her motion to reconsider and to

reopen her removal proceedings. We dismiss the petitions for lack of jurisdiction.

                                I. BACKGROUND

      Butalova, a native and citizen of Slovakia, entered the United States on July

22, 1995, as a nonimmigrant visitor with authorization to remain in the United

States until January 21, 1996. Butalova stayed beyond the time permitted; on

February 12, 1997, the former Immigration and Naturalization Service (“INS”)

issued an Order to Show Cause asserting Butalova was removable under the

Immigration and Nationality Act (“INA”) § 241(a)(1)(B), 8 U.S.C.

§ 1231(a)(1)(B). Butalova failed to appear at the scheduled hearing; on October

14, 1997, an immigration judge (“IJ”) found her removable in absentia.

      Over ten years later, on September 28, 2009, Butalova moved to reopen the

in absentia order because of a lack of notice and for the purpose of seeking an

adjustment of status. An IJ denied the motion on October 21, 2009. Butalova

appealed; the BIA dismissed the appeal on February 26, 2010.

      On July 1, 2013, Butalova filed a second motion to reopen her removal

proceedings and argued she had filed a self-petition for an adjustment to her

immigrant status under the Violence Against Women Act of 1994 (“VAWA”),

Pub. L. No. 103-322, § 40701(a), 108 Stat. 1953-54 (codified as amended at 8

U.S.C. § 1154(a)(1)(A)(iii)). She asserted she was entitled to relief as a battered


                                          2
              Case: 13-14041     Date Filed: 10/07/2014   Page: 3 of 11


spouse, because her United States-citizen husband had emotionally, physically, and

sexually abused her throughout their marriage.

      On August 8, 2013, the BIA denied Butalova’s motion to reopen and held

she had failed to establish a prima facie showing she “was battered by or was the

subject of extreme cruelty by her spouse,” pursuant to the pertinent regulations.

Administrative R. at 28. The BIA further noted Butalova’s self-petition for

adjustment of status remained pending with the United States Citizenship and

Immigration Services (“USCIS”) and could be pursued independently of removal

proceedings. The BIA further declined to reopen removal proceedings pursuant to

its sua sponte authority.

      On September 6, 2013, Butalova moved for reconsideration of the BIA’s

August 8, 2013, order. She contended reconsideration was warranted, because she

had made a prima facie showing she was battered, or was the subject of extreme

cruelty, by her United States-citizen spouse. She also argued the USCIS, after

considering her evidence, recently found she had established a prima facie case for

classification under the self-petitioning provisions of the VAWA. Because the

USCIS determined she had established “battery or extreme cruelty” under 8 C.F.R.

§ 204.2(c)(1), (e)(1), she asserted the BIA erred by determining her marriage

merely had been deteriorating.




                                          3
              Case: 13-14041     Date Filed: 10/07/2014    Page: 4 of 11


      On November 15, 2013, the BIA denied the motion for reconsideration. It

determined Butalova had failed to identify any error of fact or law in its August 8,

2013, decision that would warrant reconsideration. The BIA maintained Butalova

had failed to make a prima facie showing that she was battered, or was the subject

of extreme cruelty, by her spouse.

      The BIA also treated Butalova’s motion to reconsider as a motion to reopen,

because she had submitted a recently obtained notice from the USCIS in order to

demonstrate a prima facie case of eligibility for relief. The BIA determined the

USCIS notice showed Butalova’s self-petition was still pending but did not

establish a finding of prima facie eligibility for approval of the I-360 self-petition.

Therefore, the BIA denied the motion to reopen. Butalova now petitions for our

review of the BIA’s August 8, 2013, decision denying her motion to reopen and its

November 15, 2013, decision denying her motion to reconsider and to reopen.

                                  II. DISCUSSION

      The government argues INA § 242(a)(2)(B), 8 U.S.C. § 1252(a)(2)(B),

deprives us of jurisdiction to review these decisions. It contends the question of

whether a petitioner was battered or suffered extreme cruelty by a spouse is

discretionary and not subject to judicial review. Butalova has not replied to this

argument.




                                           4
              Case: 13-14041    Date Filed: 10/07/2014    Page: 5 of 11


      We review de novo whether we have subject-matter jurisdiction to consider

a petition for review. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007).

Generally, we have jurisdiction to review the denial of a motion to reopen, because

the agency’s discretion in denying the motion derives solely from regulations, not

statutes. Kucana v. Holder, 558 U.S. 233, 247-53, 130 S. Ct. 827, 837-40 (2010)

(holding actions on motions to reopen, though made discretionary by the Attorney

General through regulations, remain subject to judicial review); Ali v. U.S. Att’y

Gen., 443 F.3d 804, 808 n.2 (11th Cir. 2006) (per curiam). We review the denial

of a motion to reopen for abuse of discretion. Jiang v. U.S. Att’y Gen., 568 F.3d
1252, 1256 (11th Cir. 2009). The BIA may deny a motion to reopen, if the alien

fails to establish a prima facie case. Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th

Cir. 2001).

      Under the VAWA, an alien may file a petition with the Attorney General for

adjustment of immigrant status, if the alien demonstrates her marriage to a United

States citizen was in good faith and, during the marriage, the alien “has been

battered or has been the subject of extreme cruelty perpetuated by the alien’s

spouse.” 8 U.S.C. § 1154(a)(1)(A)(iii). Under 8 C.F.R. § 204.2(c)(1)(vi):

      [T]he phrase “was battered by or was the subject of extreme cruelty”
      includes, but is not limited to, being the victim of any act or
      threatened act of violence, including any forceful detention, which
      results or threatens to result in physical or mental injury.
      Psychological or sexual abuse or exploitation, including rape,
      molestation, incest (if the victim is a minor), or forced prostitution
                                          5
              Case: 13-14041    Date Filed: 10/07/2014    Page: 6 of 11


      shall be considered acts of violence. Other abusive actions may also
      be acts of violence under certain circumstances, including acts that, in
      and of themselves, may not initially appear violent but that are a part
      of an overall pattern of violence.

8 C.F.R. § 204.2(c)(1)(vi). When acting on petitions filed under 8 U.S.C.

§ 1154(a)(1)(A)(iii), “the Attorney General shall consider any credible evidence

relevant to the petition [and the] determination of what evidence is credible and the

weight to be given that evidence shall be within the sole discretion of the Attorney

General.” 8 U.S.C. § 1154(a)(1)(J) (emphasis added). An alien subject to

deportation may file a motion to reopen removal proceeding, if the basis for her

motion is to apply for relief under § 1154(a)(1)(A) as a battered spouse. 8 U.S.C.

§ 1229a(c)(7)(C)(iv)(I).

      We lack jurisdiction to review any BIA decision the INA makes

discretionary. INA § 242(a)(2)(B)(ii), 8 U.S.C. § 1252(a)(2)(B)(ii); see Kucana,
558 U.S. at 247, 130 S. Ct. at 836-37 (recognizing the jurisdiction-stripping

provisions of the INA bar “review of discretionary decisions only when Congress

itself set out the Attorney General’s discretionary authority in the statute”). When

we lack jurisdiction to consider an attack on a final order of removal, we also lack

jurisdiction to consider an attack by means of a motion to reopen. Patel v. U.S.

Att’y Gen., 334 F.3d 1259, 1262 (11th Cir. 2003).

      Notwithstanding the jurisdiction-stripping provisions of INA

§ 242(a)(2)(B)(ii), 8 U.S.C. § 1252(a)(2)(B)(ii), we retain jurisdiction to review
                                          6
              Case: 13-14041     Date Filed: 10/07/2014   Page: 7 of 11


constitutional challenges and questions of law. INA § 242(a)(2)(D), 8 U.S.C.

§ 1252(a)(2)(D). An alien, however, does not have a constitutionally protected

interest in discretionary forms of relief, such as the granting of a motion to reopen.

Scheerer v. U.S. Att’y Gen., 513 F.3d 1244, 1253 (11th Cir. 2008). In addition, an

argument that the BIA abused its discretion by failing to weigh an alien’s factual

scenario presents a “garden-variety abuse of discretion argument—which can be

made by virtually every alien subject to a final removal order—[and] does not

amount to a legal question under § 1252(a)(2)(D).” Alvarez Acosta v. U.S. Att’y

Gen., 524 F.3d 1191, 1196-97 (11th Cir. 2008) (emphasis in original).

      We have not addressed whether we have jurisdiction to review the BIA’s

decision on a motion to reopen, which asserts for the first time the petitioner “has

been battered or has been the subject of extreme cruelty” by the petitioner’s spouse

under 8 U.S.C. § 1154(a)(1)(A)(iii). We have held, however, we lack jurisdiction

to review the BIA’s denial of a motion to reopen asserting for the first time the

petitioner was a battered spouse or subjected to extreme cruelty under a separate

statute, 8 U.S.C. § 1229b(b)(2), cancellation of removal. Guzman-Munoz v. U.S.

Att’y Gen., 733 F.3d 1311, 1314 (11th Cir. 2013).

      In Guzman-Munoz, the petitioner, Marina Guzman-Munoz, originally sought

relief under the Cuban Refugee Adjustment Act of 1966, Pub. L. No. 89-732, 80

Stat. 1161 (1966) (codified as amended at 8 U.S.C. § 1255 note), based on her


                                          7
              Case: 13-14041    Date Filed: 10/07/2014   Page: 8 of 11


marriage to a Cuban national, who was a lawful permanent resident. Id. at 1312.

The IJ determined her marriage was a sham and ordered her deported to Peru. Id.

The BIA affirmed. Id. Thereafter, Guzman-Munoz filed a motion to reopen

removal proceedings with the BIA and argued for the first time she was eligible for

a special cancellation of removal and adjustment of status as a battered spouse,

pursuant to the VAWA and 8 U.S.C. § 1229b(b)(2). Id. Under § 1229b(b)(2), the

Attorney General may cancel removal of an alien if the alien demonstrates she “has

been battered or subjected to extreme cruelty” by her United States-citizen spouse.

8 U.S.C. § 1229b(b)(2). The BIA denied the motion to reopen and found Guzman-

Munoz had failed to establish a prima facie case she was a battered spouse or

subjected to extreme cruelty under the VAWA. Guzman-Munoz, 733 F.3d at 1313.

      Guzman-Munoz filed a petition for review of the denial of her motion to

reopen, but we held we lacked jurisdiction to review the BIA’s determination she

was not a battered spouse. Id. Relying on our earlier decision in Bedoya-Melendez

v. U.S. Attorney General, 680 F.3d 1321, 1328 (11th Cir. 2012), we decided the

BIA’s “battered-spouse determination” under § 1229b(b)(2) was a discretionary

decision not subject to review under INA § 242(a)(2)(B)(i), 8 U.S.C.

§ 1252(a)(2)(B)(i). Guzman-Munoz, 733 F.3d at 1313.

      Although we had “only applied § 1252(a)(2)(B)(i)’s jurisdiction-stripping

provisions for battered-spouse determinations in [the context of petitions for


                                          8
              Case: 13-14041     Date Filed: 10/07/2014    Page: 9 of 11


cancellation of removal under § 1229b(b)(2)], the logical—indeed, inevitable—

result is to extend it to our review of a denial of a motion to reopen after a

petitioner has failed to establish a prima facie case under § 1229b.” Id. “To hold

otherwise would create an end-run around our holding in Bedoya-Melendez,

because petitioners would be able to obtain appellate-court jurisdiction simply by

raising § 1229b arguments on motions to reopen.” Id.

      In view of Guzman-Munoz, we conclude we lack jurisdiction to consider the

denial of a motion to reopen asserting relief raised for the first time, when the

BIA’s resolution of the motion to reopen requires a discretionary determination

pertaining to the new relief, distinct from the BIA’s general discretion to deny a

motion to reopen. To resolve the jurisdictional issue in this case, we must decide

whether the BIA’s determination that Butalova was not battered or subject to

extreme cruelty by her citizen spouse under 8 U.S.C. § 1154(a)(1)(A)(iii) was a

discretionary decision not subject to review under INA § 242(a)(2)(B)(ii), 8 U.S.C.

§ 1252(a)(2)(B)(ii).

      We conclude the BIA’s determination Butalova had not established a prima

facie showing she “was battered by or was the subject of extreme cruelty” by her

spouse, pursuant to 8 U.S.C. § 1154(a)(1)(A)(iii) and 8 C.F.R. § 204.2(c)(1)(vi),

was a discretionary decision. When acting on self-petitions filed under §

1154(a)(1)(A)(iii), the statute states “determination of what evidence is credible


                                           9
               Case: 13-14041       Date Filed: 10/07/2014      Page: 10 of 11


and the weight to be given that evidence shall be within the sole discretion of the

Attorney General.” 8 U.S.C. § 1154(a)(1)(J) (emphasis added); see Kucana, 558
U.S. at 247, 130 S. Ct. at 836-37 (noting the jurisdiction-stripping provisions of the

INA bar “review of discretionary decisions only when Congress itself set out the

Attorney General’s discretionary authority in the statute”). Moreover, 8 U.S.C.

§§ 1992b(b)(2) and 1154(a)(1)(A)(iii) contain nearly identical language, and

§ 1992b(b)(2) does not establish an objective legal standard on which a court may

base its review.

       In Bedoya-Melendez, we held the BIA’s battered-spouse determination

under 8 U.S.C. § 1229b(b)(2) was discretionary, because “battered” and

“subjected to extreme cruelty” were not self-explanatory and reasonable minds

could differ as to their meanings. Bedoya-Melendez, 680 F.3d at 1325. We also

rejected the contention that 8 C.F.R. § 204.2(c)(1)(vi), which was promulgated

under 8 U.S.C. § 1154, the statute at issue in this case, created an objective legal

standard on which a court could review a battered-spouse determination. Id. at

1327-28. Instead, we held the regulation merely suggested how the Attorney

General should exercise discretion. Id. at 1328.1

       Consequently, we lack jurisdiction to review the BIA’s August 8, 2013,

order denying Butalova’s motion to reopen, because the BIA’s battered-spouse

       1
         In Bedoya-Melendez, we also noted 8 C.F.R. § 204.2(c)(1)(vi) did not apply to the
battered-spouse determination of 8 U.S.C. § 1229b. Id. at 1327.
                                              10
              Case: 13-14041    Date Filed: 10/07/2014   Page: 11 of 11


determination under § 1154(a)(1)(A)(iii) was discretionary. We similarly lack

jurisdiction to review the BIA’s November 15, 2013, order denying Butalova’s

subsequent motion to reconsider and to reopen. Cf. Patel, 334 F.3d at 1262

(recognizing we may not review an order denying a motion to reopen if we would

also lack jurisdiction to review the underlying order of removal).

      Although we retain jurisdiction over constitutional issues and questions of

law under INA § 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D), Butalova has raised no

issue that falls within that jurisdiction. See Alvarez Acosta, 524 F.3d at 1196-97;

Scheerer, 513 F.3d at 1253. Therefore, we dismiss Butalova’s petitions for review

for lack of jurisdiction.

      DISMISSED.




                                         11